Mr. Presiding Justice MoSurely delivered the opinion of the court. Abstract of the Decision. 1: Accord and satisfaction, § 4*—what constitutes where claim, disputed. Where there is a dispute as to the weight of metal sold and the parties agree that the seller shall weigh up the metal and that the purchaser shall make payment at once on the basis of the weight thus ascertained, and, after the metal is correctly weighed, a bill is presented in which a shortage of weight is deducted, and a.check given in payment therefor is accepted, there is an accord and satisfaction so as to preclude a recovery for an alleged balance. 2. Payment, § 29*—when evidence sufficient to establish payment of disputed claim. In an action to recover an alleged balance for metal sold where it appeared that there was a dispute as to the weight, and there was undisputed evidence that the plaintiff carefully weighed and checked the metal, pursuant to an agreement of the parties, held that the evidence was sufficient to establish payment for all metal that had been delivered.